F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                             FEB 7 2005
                                     TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

 CHARLES MASON LOEWE,

                  Petitioner-Appellant,                   No. 04-3288
           v.                                           District of Kansas
 N.L. CONNER, Warden, Leavenworth                 (D.C. No. 03-CV-3063-RDR)
 Penitentiary,

                  Respondent-Appellee.


                               ORDER AND JUDGMENT          *




Before EBEL , MURPHY , and McCONNELL , Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is

therefore submitted without oral argument.

I. Background and Procedural History




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      This is a pro se 28 U.S.C. § 2241 appeal from the dismissal of a petition for

habeas corpus relief brought by a federal prisoner. Charles Mason Loewe is

currently in federal custody in the United States Penitentiary in Leavenworth,

Kansas (USPLVN). Mr. Loewe alleges he has fully served his federal sentence

and that for purposes of obtaining a parole hearing, he submitted an “Informal

Request to Staff Member” form to prison officials in October 2002. Mr. Loewe

claims to have received no response to this request, nor to subsequent letters

directed to prison management. Mr. Loewe filed a habeas petition in the United

States District Court for the District of Kansas, specifically contending that his

attempts to exhaust administrative remedies were impaired by prison staff.

      Before the district court, the respondents stated that Mr. Loewe is entitled

to resubmit an informal request for a parole hearing and pursue administrative

review thereafter if necessary. The district court concluded the matter should be

dismissed without prejudice because “even if the court were to assume the truth

of petitioner’s assertion . . ., petitioner is unable to show any prejudice resulting

from [prison staff’s] failure to respond where petitioner was clearly advised and

allowed to resubmit his informal request.” Order, R. Doc. 17, at 3. Mr. Loewe

appeals the district court’s decision and seeks an order compelling the

respondents to process his October 2002 request. We exercise jurisdiction

pursuant to 28 U.S.C. §§ 1291 and 2253(a), and AFFIRM.


                                          -2-
II. Analysis

      We review the district court’s dismissal of a § 2241 habeas petition de

novo. Broomes v. Ashcroft , 358 F.3d 1251, 1255 (10th. Cir. 2004);    Patterson v.

Knowles , 162 F.3d 574, 575 (10th Cir. 1998).

      Prior to seeking habeas relief under § 2241, federal prisoners must exhaust

administrative remedies.   Williams v. O’Brien , 792 F.2d 986, 987 (10th Cir. 1986)

(per curiam). Mr. Loewe does not claim to have satisfied the exhaustion

requirement. Rather, he contends that he was impaired in his efforts to exhaust

administrative remedies by prison staff, preventing him from obtaining a parole

hearing or, alternatively, from satisfying the exhaustion requirement prior to

seeking habeas relief. Mr. Loewe argues that his October 2002 request for a

parole hearing was ignored and that he was therefore “blocked” from

administrative remedies. Appellant’s Br. at 9.

      This argument is untenable in light of the uncontested statement of the

respondents that “petitioner may still seek [an] administrative remedy regarding

his initial parole hearing issue by . . . following the same procedures he used [in

other unrelated administrative appeals].” Response, Doc. 9, at 6. Even if Mr.

Loewe’s allegation that his October 2002 request was not processed properly, his


                                         -3-
ability to exhaust administrative remedies has not been impaired since he has the

ability to resubmit his claim.

III. Conclusion

      We agree with the district court that Mr. Loewe has failed to show any

prejudice from his failure or inability to exhaust administrative remedies.

Therefore, the judgment of the United States District Court for the District of

Kansas is AFFIRMED.

                                              Entered for the Court,

                                              Michael W. McConnell
                                              Circuit Judge




                                        -4-